NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



R. J. REYNOLDS TOBACCO                    )
COMPANY, individually and as              )
successor by merger to BROWN &            )
WILLIAMSON TOBACCO                        )
CORPORATION, individually and as          )
successor by merger to THE                )
AMERICAN TOBACCO COMPANY, a               )
foreign corporation,                      )
                                          )
               Appellant,                 )
                                          )
v.                                        )        Case No. 2D17-4620
                                          )
MARY LIMA, as personal                    )
representative for the Estate of Johnny   )
Lima; PHILIP MORRIS USA, INC., a          )
foreign corporation; LORILLARD            )
TOBACCO COMPANY, a foreign                )
Corporation; LIGGETT GROUP, LLC,          )
(f/k/a Liggett Group, Inc., f/k/a Liggett )
& Myers Tobacco Company); and             )
VECTOR GROUP LTD, INC. (f/k/a             )
Brooke Group, Ltd.), a foreign            )
corporation.                              )
                                          )
               Appellees.                 )
___________________________________)

Opinion filed January 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Marie A. Borland and Troy A. Fuhrman of
Hill Ward Henderson, Tampa; Charles R. A.
Morse of Jones Day, New York, New York;
and Brian C. Lea of Jones Day, Atlanta, for
Appellant.

Thomas J. Seider, Celene H. Humphries,
and Maegen P. Luka of Brannock &
Humphries, Tampa; Scott Schlesinger,
Steven Hammer, Jonathan R. Gdanski, and
Brittany Chambers of Schlesinger Law
Offices, P.A., Fort Lauderdale; and C.
Steven Yerrid of The Yerrid Law Firm,
Tampa, for Appellee Mary Lima, as
personal representative of the Estate of
Johnny Lima.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.




                                          -2-